Case 18-05186   Doc 93   Filed 11/20/18 Entered 11/20/18 11:41:49   Desc Main
                           Document     Page 1 of 8
Case 18-05186   Doc 93   Filed 11/20/18 Entered 11/20/18 11:41:49   Desc Main
                           Document     Page 2 of 8
Case 18-05186   Doc 93   Filed 11/20/18 Entered 11/20/18 11:41:49   Desc Main
                           Document     Page 3 of 8
Case 18-05186   Doc 93   Filed 11/20/18 Entered 11/20/18 11:41:49   Desc Main
                           Document     Page 4 of 8
Case 18-05186   Doc 93   Filed 11/20/18 Entered 11/20/18 11:41:49   Desc Main
                           Document     Page 5 of 8
Case 18-05186   Doc 93   Filed 11/20/18 Entered 11/20/18 11:41:49   Desc Main
                           Document     Page 6 of 8
Case 18-05186   Doc 93   Filed 11/20/18 Entered 11/20/18 11:41:49   Desc Main
                           Document     Page 7 of 8
Case 18-05186   Doc 93   Filed 11/20/18 Entered 11/20/18 11:41:49   Desc Main
                           Document     Page 8 of 8
